DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B, claims 1-6, 8, 10, and 13 in the reply filed on 16 May 2022 is acknowledged.  The traversal is on the ground(s) that “The Restriction Requirement failed to identify any prior art, and failed to explain why the shared technical feature of the claims do not make a contribution over the prior art.  Accordingly, the Restriction Requirement is deficient.”  
This is not found persuasive because the recitation in Species B, namely “a print material particles container” does not define a contribution in the art and therefore no shared special technical feature between the recited groups.  Thus, the remaining species encompassing claims 7, 9, 11, 12, 14, and 15, are withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 12 January 2021, have been considered.


Drawings
The drawings received on 12 January 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (US 9,360,799).
With respect to claim 1, Itabashi discloses a print material particles container, comprising: 
a print material reservoir (Fig. 3A, element 9); 
a volume adapting structure (Fig. 3A, element 6) to decrease a volume of the print material reservoir (Fig. 3A-3E) to provide an output of print material particles (Column 8, lines 6-10); and 
a pressure manipulation device (Fig. 3A, element 34) to be manipulated (Fig. 3A, element 34, i.e. flow of toner) while the volume adapting structure is moved from a first position (Fig. 3B) to a third position (Fig. 3D) to aerate the print material particles (Column 8, lines 19-28).
The examiner notes to applicant that the composition of print material particles used are not seen to further limit the structure of the claims and are not seen to further distinguish the structure in view of Itabashi.  Furthermore, the examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the throughput of print material particles from the container as claimed.  Thus, the limitations concerning how the container is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Schmitt.
With respect to claim 2, Itabashi discloses the print material reservoir (Fig. 3A, element 9) includes: a first portion having a gas (Fig. 3A, element S); and a second portion (Fig. 3A, i.e. toner within element 9) having the print material particles (Column 8, lines 6-28).
With respect to claim 3, Itabashi discloses the volume adapting structure (Fig. 3A, element 6) is to move from the first position (Fig. 3B) to a second position (Fig. 3C) such that the volume adapting structure changes a volumetric ratio of the gas and the print material particles in the print material reservoir to aerate the print material particles (Column 8, lines 6-28).
With respect to claim 4, Itabashi discloses the volume adapting structure (Fig. 3A, element 6) is to provide the output of print material particles (Column 8, lines 6-28) through the pressure manipulation device (Fig. 3A, element 34) while the volume adapting structure is moved from the second position (Fig. 3C) to the third position (Fig. 3D).
With respect to claim 5, Itabashi discloses the volume adapting structure (Fig. 3A, element 6) is to provide the output of print material particles (Column 8, lines 6-28) while the volume adapting structure is moved from the first position (Fig. 3B) to the third position (Fig. 3D) to cause pressure to exceed a predetermined pressure threshold (Fig. 3A to Fig. 3E, i.e. flow of toner).
With respect to claim 6, Itabashi discloses a print material particles container to output print material particles, comprising: 
a print material reservoir (Fig. 3A, element 9); 
a volume adapting structure (Fig. 3A, element 6) to decrease a volume of the print material reservoir to cause output of the print material particles (Column 8, lines 6-28); and 
a pressure manipulation device (Fig. 3A, element 34) to be manipulated (Fig. 3A, element 34, i.e. flow of toner) in response to the volume adapting structure being moved from a first position (Fig. 3B) to a third position (Fig. 3D) to: 
change a volumetric ratio of a gas (Fig. 3A, element S) and the print material particles in the print material reservoir (Column 8, lines 6-28); and 
cause the output of the print material particles (Column 8, lines 6-28).
With respect to claim 10, Itabashi discloses the print material reservoir (Fig. 3A, element 9) includes a translating bias gate (Fig. 3A, element 3); and a pressure in the print material reservoir on the translating bias gate exceeding a predetermined pressure threshold causes displacement of the translating bias gate (Fig. 3A, element 3, i.e. expansion due to pressure increase and temperature increase) to cause the output of the print material particles from the print material reservoir (Column 8, lines 6-28).
With respect to claim 13, Itabashi discloses the pressure manipulation device (Fig. 3A, element 34) comprises a rupturable material (Fig. 3A, element 34, i.e. air within element 34); and a pressure in the print material reservoir on the rupturable material exceeding a predetermined pressure threshold causes the rupturable material to rupture to cause the output of the print material particles through the rupturable material (Column 8, lines 6-28).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        05/24/2022